FILED
                             NOT FOR PUBLICATION                            AUG 20 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAMES W. BRAMMER,                                No. 13-15877

                Plaintiff - Appellant,           D.C. No. 1:07-cv-01350-SAB

  v.
                                                 MEMORANDUM*
JAMES A. YATES, Warden; et al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                  Stanley Albert Boone, Magistrate Judge, Presiding**

                             Submitted August 13, 2014***

Before:         SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner James W. Brammer appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to comply

with local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam).

We affirm.

       The district court did not abuse its discretion by dismissing Brammer’s

action after Brammer failed to comply with repeated court orders to file a response

or statement of non-opposition to defendant’s motion to dismiss or face possible

dismissal of his case. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002)

(listing factors to be weighed before dismissing an action for failure to prosecute or

failure to follow the local rules).

       The district court did not abuse its discretion when it modified its judgment

to a dismissal without prejudice in response to Brammer’s first Fed. R. Civ. P.

60(b) motion, citing Brammer’s pro se status and the fact that dismissal without

prejudice is a “less drastic” alternative. See Sch. Dist. No. 1J, Multnomah Cnty,

Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth grounds

justifying relief).

       Moreover, the district court did not abuse its discretion by denying

Brammer’s second Rule 60(b) motion because Brammer did not set forth any basis

for reconsideration. See id.

       AFFIRMED.

                                          2                                     13-15877